Title: Agreement with Christopher Hardwick, 22 January 1763
From: Washington, George,Hardwick, Christopher
To: 

 

[22 January 1763]

Articles of Agreement made and Indented this Twenty Second day of January In the year of Our Lord One Thousand Seven hundred and Sixty three between George Washington of Fairfax County and Colony of Virginia Esqr. of the one part and Christopher Hardwick of the County of Frederick and colony aforesaid Planter of the other part Witnesseth that the said George Washington is hereby obliged to furnish and provide four good Negroe Slaves to wit two Men and two Women three of which to be purchased in the course of the ensueing Summer from some Guinea Ship and also if this Scheme succeeds well two more out of the profits and to settle them on a piece of Land whereof the said George is possessed in Hampshire County lying on Potomack River between the Mouths of Great Cacapehon and little Cacapehon containing by patent Two hundred and Forty Acres and to Erect such convenient and necessary Buildings thereon as shall be requisite to the design and to Stock the said Plantation so soon as sufficient Provision is made for their support in the following manner that is to say with four Breeding Mares Twenty head of Neat Cattle Ten Sheep four Breeding Sows and to commit the said Negroes and Stock of every kind to the immediate care and management of the said Christopher Hardwick as also if this Scheme succeeds well two more hands to be purchased out of the profits but under the express Limitations and provisos hereafter particularly mentioned and the said Christopher Hardwick in consideration thereof doth by these presents oblige himself his Heirs &ca to lodge in the hands of the said George Washington his Heirs &ca on or before the first day of January next a certain Sum of money sufficient for the purchase of one half the Negroes and Stock defraying the Expences of Building (except one Tobacco and a dwelling House which is to be erected wholely at the costs of the said George Washington) laying in Tools Cloathing for Negroes and in short for Incident charges of every nature & kind whatsoever and the said Christopher Hardwick is to repair to and settle immediately on the said Land with the Negroe now delivered to him (which Negroe is to be received and reckoned one of the four abovementioned) and to use the utmost diligence

to prepare in the best manner imaginable for the reception of the others he also obligeth himself firmly by these presents to exert his true endeavours to raise as much Tobacco Hemp or whatever else shall be agreed upon between him and the said George Washington as the year Seasons and circumstances will allow of and to practice the most effectual and careful methods to Increase the different Species of Stock that a profit may follow from the Sales thereof and the said Christopher Hardwick is hereby expressly prohibited from selling any thing of what kind soever without the leave and consent of the said George Washington which belongeth to the said Plantation and he doth further agree that whatever part or Moiety of the Tobacco falling to his share shall be allowed for by the said George Washington (who is to receive the whole) at the currt Cash price which that Commodity bears at Alexandria at Market time and the said Christopher doth hereby engage to exert his best Skill and endeavours to make the Tobacco neat, ⟨c⟩lean and Merchantable He likewise engages to use the greatest frugality and caution in all his proceedings to expend no money but on unavoidable occasions and to live and Act as much within himself as possible and the said George Washington and Christopher Hardwick doth Covenant and agree to and with the other that the Partnership by these presents entered into between them shall remain and be for and during the full time and Term of Ten years to commence from the first of January one thousand Seven hundred and Sixty four provided it appears that the said Christopher during that time conforms to the Articles of this agreement and by an honest sober and Industrious care pursues such measures as shall tend to the common Interest of both but if ever it shall be found that he grows sottish and negligent or guilty of any Mal practices it shall then be in the power of the said George to dissolve it immediately and to recover damages according to the nature of the Offence and the said George Washington and Christopher Hardwick doth also Covenant and agree to & with the other that at the expiration of said Term or time of Ten years or otherwise as the case may be the said Negroes Stock and Utensils of every kind shall be divided between them both but the Land and Appurtenances belonging shall be left in good and Tenantable repair by the said Christopher and revert to the Sole and only use of the said

George his Heirs &ca and Lastly the said George Washington and Christopher Hardwick doth further Covenant and agree by these presents that the whole expence of purchasing Negroes, Cloathing of them buying Stock Tools &ca together with the charges of Building (except as before excepted) and Improving the said Land bringing Tobacco Hemp Grain Beef Porke Butter and other Things to Market shall be borne in equal proportion between them during the continuance of this partnership and that in case of the Demise of the said Christopher before the end of the said term that then the Partnership is to dissolve of course In Witness whereof the Partys have interchangeably set their hands and Seals and enterd into Bonds for performance of Covenants the day and year first above written. Signed Sealed & Delivered In the presence of


Walter Magowan
Go: Washington


Thos Bishop
Christopher Hardwick


 
Know all Men by these presents that I Christopher Hardwick of the County of Frederick and Colony of Virginia Planter am held and firmly bound unto the said George Washington of the County of Fairfax and Colony aforesaid in the full and just Sum of Five hundred pounds Current Money of Virginia to the payment whereof well and truely to be made to the said George Washington his heirs Executors &ca I do bind myself my Heirs Executors and Administrators firmly by these presents this 22d day of January Anno Domini One thousand Seven hundred and Sixty three.
The condition of the above Bond is such that if the above bound Christopher his Heirs Executors or Administrators shall well and truely fulfill or cause to be fulfilled all and Singular the Covenants expressed and required on the part and behalf of him the said Christopher in the Articles of agreement hereunto annexed then the above Obligation to be void otherwise to remain and be in full force power and Virtue in Law.


Signed Sealed & Delivered
Christopher Hardwick


In presence of



Walter Magowan



Thos Bishop



